Title: To Thomas Jefferson from Rembrandt Peale, 17 December 1800
From: Peale, Rembrandt
To: Jefferson, Thomas



Sir
Philada: Dec 17th: 1800.

My Knowledge of your fondness for the fine Arts, is my only excuse for troubling you with this Letter; prepossessed at the same time with the idea that you are particularly interested in the perfection of American Genius, and must feel Satisfaction in being the Instrument of forwarding it.Devoted to the practice of my Art, with but poor encouragement & without scarcely having any Models but what Nature placed before me, I have arrived to that State, in which the celebrated Models of Beauty and Perfection in Europe, would be at the same time the most delicious treat and the only mean of determining my stile. Your knowledge of this is sufficiently proved by your generous Conduct to Mr: Trumbull. I shall therefore only add that by this days Post, I have directed a Letter to the President, soliciting some appointment which may enable me to employ a portion of leisure to the Study of my Art. The unremitting Attention bestowed by France to the Arts, has thrown into their possession most valubable acquisitions, and renders a journey into Italy scarcely necessary to the Artist. It may be proper to mention that for some years I have been pretty well acquainted with the French language & may very easily make myself Master of it.
It would be with much reluctance, I should be obliged to give up totally the practice of Painting—and yet very little dependence is to be placed on it as a Profession, at this time in America, one case excepted, in that of Superior Eminence; this of course must be my Ambition. Should my present application fail in Success, much of my object may perhaps be answered without leaving the Country; and there may be found a Situation where I may find a Support for my family & sufficient leisure to persue my desired improvements.
With the presumption that you will lend Your assistance in my  project, And a Sincere assurance of my Gratitude, I remain, Sir Respectfully Yours.

Rembrandt Peale.

